Citation Nr: 0607501	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  93-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder.

2. Entitlement to service connection for alcoholism as 
secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty for training from May 1980 to 
September 1980 and served on active duty from August 1984 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May and June 
1992 by the Department of Veterans Affairs (VA) regional 
office (RO) in Lexington, Kentucky.

The Board initially reviewed this appeal in November 1994, at 
which time, the Board determined that service connection for 
a psychiatric disability was not well grounded and the laws 
and regulations precluded entitlement to service connection 
for alcoholism as secondary to a psychiatric disability.  

The veteran appealed the decision to the  United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, herein the "Court"), which, based on a 
joint motion, vacated and remanded the Board's decision.  The 
Board in turn remanded the appeal to the RO in November 1996 
for further evidentiary development.  The RO again denied the 
claim and returned the appeal to the Board.  

In November 1997, the Board again determined that the claim 
for service connection for an acquired psychiatric disability 
was not well grounded and the laws and regulations precluded 
entitlement to service connection for alcoholism as secondary 
to an acquired psychiatric disability.  The veteran appealed 
the decision to the Court.  In November 1998, the Court 
granted a Joint Motion to Remand and to Stay Further 
Proceedings on the basis that the Board failed to comply with 
its prior remand order and the remand of the court.  

In June 1999, the Board remanded the claim to the RO for 
further evidentiary development.  Following attempts to 
comply with the Board remand directives, the RO denied the 
veteran's claim and returned the appeal to the Board.  

In March 2005, the veteran withdrew a request for a hearing.  
38 C.F.R. § 20.704(e) (2005).  

In June 2005, the Board remanded the case to the RO for 
examination of the veteran and further adjudicative action.  
The veteran was examined in August 2005 and the RO reviewed 
the results, continuing to deny the claims.  The matter was 
subsequently returned to the Board.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The medical evidence shows that variously diagnosed 
psychiatric disorders were first diagnosed several years 
after service; there is no competent evidence that suggests a 
causal link between an acquired psychiatric disorder and any 
incident of active service; and the most recent VA 
psychiatric examination ruled out a current diagnosis of an 
acquired psychiatric disorder.  

3.  Personality disorders are not diseases for VA 
compensation purposes.

4.  Primary alcoholism is not a disease for VA compensation 
purposes and, as service connection for an acquired 
psychiatric disorder is not in effect, the veteran's claim 
for service connection for alcoholism on a secondary basis 
must be denied as a matter of law.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
is not warranted.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  Service connection for alcoholism, to include as 
secondary to an acquired psychiatric disorder, is not 
warranted.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 
38 C.F.R. §§ 3.301(a), 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of June 2003, July 2003, 
and June 2005, as well as other correspondence, such as the 
July 1999 evidence request shows that the RO complied with 
all the requirements as described by the Court.  While the RO 
did not use the language of 38 C.F.R. § 3.159(b)(1), a 
reasonable person would understand the repeated requests for 
supporting evidence as asking for any evidence in his 
possession pertaining to the claim and that he should give VA 
everything he had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case because the initial decision was 
issued years before VCAA became law.  However, the veteran 
was not prejudiced.  The file reflects a continuous flow of 
information to him.  The rating decisions, statement of the 
case, and supplemental statements of the case, as well as the 
VCAA letters and other correspondence, notified the veteran 
and his representative of the status of the evidence as it 
was developed and of the need for substantiating evidence 
from him.  Further, the veteran had an opportunity to respond 
before the RO re-adjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson; 19 Vet. App. 103 
(2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical and personnel records are in the claims 
folder.  As requested by the Joint Motion for Remand, service 
medical records from Nue-Ulm, Germany have been obtained.  VA 
records have been obtained.  The veteran has been examined by 
VA and a medical opinion rendered.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  Social Security Administration 
(SSA) records were obtained.  There is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

The law specifies that no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

The Court has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159 (2005); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).  




Discussion

Given the medical findings in this case, it is prudent to 
note that the law and regulations provide that compensation 
shall not be paid if the disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2005).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits (effective for claims filed after October 31, 1990) 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, section 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, as in this 
case, an injury or disease incurred during active service 
will not be deemed to have been incurred in the line of duty 
if the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001). The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to received compensation for an alcohol-abuse or 
drug-abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

The veteran contends, in essence, that his abuse of alcohol 
while on active duty was attempts to self medicate an anxiety 
disorder incurred during that time.  That is, he claims that 
the alcohol abuse was both evidence of anxiety in service and 
a secondary disability developed in response to that anxiety.  
However, while a lay witness can generally testify as to what 
he experienced in service, he does not have the training or 
experience to diagnosis his symptoms.  See 38 C.F.R. 
§ 3.159(a) (2005); see also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, as a layman, the veteran does not have the 
expertise to diagnose an acquired psychiatric disability or 
to provide a competent opinion as to the etiologic cause of 
such.  

Initailly, the Board notes that the record contains VA and 
private medical records on various physical problems.  
Because they cannot reasonably be construed as connecting an 
acquired psychiatric disability to service, these records of 
physical illnesses and injuries will not be discussed herein.  

Review of the service medical records shows no diagnosis of 
an acquired psychiatric disability.  A clinical note dated in 
September 1984 shows the veteran was evaluated at a community 
mental health activity due to marital problems interfering 
with training.  He was psychiatrically cleared at that time 
and returned to duty.  

An ADAPCP client intake record shows the veteran was enrolled 
for continuous alcohol abuse.  A synopsis of ADAPCP 
rehabilitation activities is dated in July 1985, under the 
letter-head of the U.S. Military Community Activity, Neu-Ulm.  
It was prepared by a counseling psychologist and approved by 
the clinic director, a Ph.D.  It shows the veteran was 
enrolled in April 1985 as a self referral for alcohol abuse.  
Evaluation at that time produced a diagnosis of alcohol 
abuse, continuous and the veteran was considered a candidate 
for inpatient treatment.  He was advised of that 
recommendation but chose to try to control his alcohol intake 
on an out-patient basis.  He participated in a 26 hour 
awareness/education program and 5 individual counseling 
sessions.  He appeared to be making minimal inconsistent 
progress in controlling his intake.  Unit reports indicated 
that he had frequently missed unit formations (allegedly due 
to alcohol abuse) and he had recently been charged with being 
drunk on duty.  Due to the severity of his alcohol problem, 
it was not considered surprising that the veteran would be 
involved in such incidents.  He was in need of inpatient 
treatment for alcoholism.  His potential for successful 
rehabilitation without such treatment was considered quite 
poor.  It was noted that he was not considered to be a good 
candidate for such program while in the service and that 
steps were being taken to discharge him.  

The veteran was given an examination for separation from 
service, in July 1985.  The physician indicated that the 
veteran's psychiatric status was normal.  

Clinical records show that, in early August 1985, the veteran 
was brought in for a blood alcohol test.  He was observed to 
be obviously intoxicated, with alcohol on his breath.  A 
report of medical history is dated that day.  It shows that 
the veteran had various complaints, including depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble.  The physician who reviewed the history provided by 
the veteran also completed a report of mental status 
evaluation on the same day.  The veteran's behavior was 
normal.  He was fully alert and fully oriented.  His mood or 
affect was unremarkable.  His thinking process was clear.  
Thought content was normal.  Memory was good.  

The service medical records are highly probative.  They show 
that the veteran was seen once in a clinic for marital 
problems, 5 times for individual counseling related to 
alcohol abuse, on the separation examination, and a mental 
status evaluation.  At no time did any of these medical 
professionals indicate any evidence of anxiety or any other 
acquired psychiatric disability.  The reports obtained from 
Neu-Ulm, in response to the Court's order, clearly show that 
alcohol abuse, and the veteran's unwillingness to deal with 
it, were his primary problems.  

The next relevant record is dated in September 1989 and shows 
that the veteran was seen by a psychiatrist at a private 
facility.  The diagnosis was alcohol dependence.  

A private clinic record, dated in October 1989, shows the 
veteran was there for his third driving-while-intoxicated 
offense and criminal mischief.  He had been referred by the 
district court and it was noted that he had had the problem 
for 9 years.  He admitted that it occurred weekly.  He said 
that it stemmed from his nerves and that he drank to relieve 
it.  He reported that he had terrible times with his ex-wife, 
that she would call him an alcoholic.  He reported that they 
would fuss and fight constantly about it.  Then his girl 
friend accused him of being one, even though she drank as 
much as he did.  The report went on to describe the impact on 
the veteran's life.  On mental status examination, the 
veteran was noted to be depressed.  Behavior was quiet and 
reserved.  Verbal skills were excellent.  Memory was good.  
He was oriented.   Judgment was considered erratic.  He was 
considered intelligent, articulate, and very aware of his 
environment.  In the summary, it was noted that the veteran 
was serving a 6 month jail sentence for a variety of alcohol 
related actions and he was due to be released on probation.  
It was reported that his problems centered on his wife 
getting a divorce and custody of their children while he was 
in the service in Germany.  As a result, he developed nerve 
problems and drinking escalated.  He was healthy except for 
his nerves.  Diagnoses were alcohol dependence and 
generalized anxiety disorder.  

This report history to the effect that the veteran's alcohol 
abuse began years before the he entered service and was a 
primary cause of the dissolution of his marriage.  This 
happened while he was in service and the veteran reportedly 
increased his alcohol consumption in response.  However, this 
history was recorded more than four years after the veteran 
left active service.  More importantly, as noted above, 
service connection may be granted only when a disability was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October31, 1990, as in this case, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2005).  
The Board further notes that, while the clinician diagnosed 
an anxiety disorder and noted the veteran's complaints about 
his divorce and other experiences in service, he did not 
indicate an in-service onset or specifically link an acquired 
psychiatric disorder to any incident of the veteran's period 
of active duty.  

A November 1989 private clinical note continued the diagnoses 
of alcohol dependence and generalized anxiety disorder.  
Subsequent notes showed progress through September 1990, when 
the diagnosis was alcohol dependence.  These notes did not 
link an anxiety disorder to service.  

In October 1992, the veteran was evaluated for the SSA.  It 
was noted that he had previously been seen in April 1992 and 
August 1991, with his last diagnosis in September 1990.  It 
was noted that his problems, as of his initial psychosocial 
assessment, were centered on experiences during service and 
his wife's obtaining a divorce while he was in Germany, with 
losing custody of his children.  His drinking reportedly 
escalated at that time.  The diagnosis was alcohol 
dependence.  There was no diagnosis of anxiety or other 
acquired psychiatric disability.  It was commented that the 
veteran still experienced difficulty, admitting powerlessness 
over alcohol.  

A physician reviewed the veteran's record for SSA, in 
December 1992.  There was no diagnosis of an acquired 
psychiatric disorder at that time.  Rather, the primary 
diagnosis was of a personality disorder, with a secondary 
diagnosis of substance dependence disorders.  Personality 
disorders are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 8 Vet. App. 
510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  
Further, as noted above, primary alcoholism is not a disease 
for VA compensation purposes.  38 C.F.R. § 3.301(a).  A 
psychologist wrote that substance abuse was found to be 
material to the determination of disability and the veteran's 
disability from that impairment would not continue if 
substance abuse were to stop through successful treatment.    

The file contains clinical records from W. E. B., M.D., and 
J. E., M.D., covering the period from 1993 to December 1994.  
There are some diagnoses of anxiety, as well as alcoholism, 
but the doctors did not link the anxiety to the veteran's 
active service.  

The veteran was admitted to a private medical center in 
December 1995.  He gave a long history of alcohol dependence, 
with numerous arrests, two divorces, and loss of a job.  He 
stated that he was depressed and the world was a better place 
when he was drinking.  The examiner noted the veteran's 
perception that he had a generalized anxiety disorder and 
needed to take nerve pills.  It was noted that the veteran 
had no concept of cross tolerance and cross addiction and was 
asking for pills for his hangover.  On mental status 
evaluation, he was noted to be rather flippant and nonchalant 
regarding his alcohol dependency problems.  There was no 
formal thought disorder in form or content.  His affect was 
more depressed than initially apparent.  His sensorium and 
memory were intact.  The diagnoses were alcohol dependency 
and major depression, recurrent, secondary time.  

In this report, the examining physician clearly considered 
the veteran's self-diagnosis but did not agree.  It is clear 
from the report that the veteran had little understanding of 
the ramifications of his alcohol dependence.  Most 
importantly, the report does not link any acquired 
psychiatric disability to the veteran's service.  

The SSA records contain the report of a September 1996 
telephone contact with the veteran's brother.  The veteran 
was reportedly outgoing before going into the service.  While 
in the service, in Germany, his wife divorced him and from 
then on he went "hay-wire."  Failed attempts at 
rehabilitation were mentioned and current problems discussed 
at length.  This lay statement does not provide sufficient 
information to distinguish the results of alcohol abuse or to 
identify manifestations of an acquired psychiatric 
disability.  

A September 1996 SSA report from a psychologist shows 
affective and substance addiction disorders.  The report 
specified that there was no evidence of organic mental 
disorders, psychotic disorders, mental retardation, anxiety 
disorders, somatic disorders or personality disorders.  The 
examiner reported a disturbance in mood, not otherwise 
specified.  It was concluded that the veteran's psychological 
symptoms limited his ability to complete a normal work 
schedule at a consistent pace.  The primary diagnosis was 
substance addiction dependence disorder (alcohol) and the 
secondary diagnosis was personality disorder.  

SSA requested a consultation in August 1997.  The consulting 
psychologist expressed the opinion that he was unable to 
"tease apart" the effects of the veteran's depression, 
alcohol abuse, and personality disorder.  The SSA report of 
August 1997 shows a primary diagnosis of affective (mood) 
disorders with a secondary diagnosis of personality 
disorders.  The SSA reports do not contain a competent 
opinion linking any acquired psychiatric disability, to 
include an anxiety disorder or major depression, to the 
veteran's active service.  

In a report dated in March 1999, a private physician, W. B., 
M.D., reported diagnostic impressions of alcohol dependency 
and major depression, recurrent, secondary type in partial 
remission.  

The veteran was admitted to a private medical center in 
November 1999.  He reported that his disabilities were 
generalized anxiety disorder, depression and alcoholism.  He 
admitted that he was released from service because of alcohol 
abuse and rehabilitation failure.  Alcohol related arrests, 
other problems and treatment were acknowledged.  The 
diagnostic impressions were alcohol dependence, major 
depression, and rule out generalized anxiety disorder.  In 
the admission interview, the veteran asserted that his 
problems started when he went on active duty.  His wife 
divorced him and he lost contact with his children.  He got 
nervous and depressed and started drinking alcohol.  He 
detailed attempts to abstain, as well as arrests and other 
alcohol related difficulties.  A detailed examination 
concluded with a diagnosis of substance induced mood 
problems.  Thus, it is apparent from this examination and 
opinion that the veteran's substance abuse caused his mood 
problems.  

In a letter dated in November 1999, a private psychologist, 
K. R. S., Ph.D., who saw the veteran at the private medical 
center, wrote that he had seen the veteran for evaluation of 
long standing problems with depression, anxiety and 
alcoholism.  The psychologist recommended treatment; he did 
not link an acquired psychiatric disorder to service.  

In a letter dated in December 1999, Dr. K. R. S., responded 
to the veteran's inquiry regarding the relationship of his 
problems with alcohol abuse/dependence, anxiety and 
depression.  The doctor felt that, given he had only met the 
veteran once, he was not able to meaningfully describe the 
relationship between the veteran's history of alcohol use and 
his problems with anxiety and depression.  From their 
meeting, it would appear that he had a 15 year history of 
alcohol dependence and that the condition coexisted with both 
anxiety and depression for an extended period of time.  
However, based on available data, the doctor was not able to 
effectively determine which of the conditions (if any) 
precipitated the other.  The doctor could only state that the 
veteran needed treatment.  

In a report dated in August 2000, Dr. W. E. B., stated that 
the veteran was depressed and having pain in his right hand.  
He was also a little nervous and needed something for that.  
It was further noted that the veteran "drank alcohol as a 
result of depression and just drank".  

A report from a private psychiatrist, N. F. R., M.D., shows 
treatment of the veteran from October 2002 to April 2004, for 
complaints of depressed mood and anxiety.  His mood was 
better and his anxiety was under control.  Diagnoses were 
major depressive disorder, recurrent, moderate, without 
psychosis; generalized anxiety disorder; questionable adult 
attention deficit hyperactivity disorder; and history of 
alcohol dependence in full sustained remission.  The report 
did not connect any diagnoses to service.  

The veteran was afforded a VA examination in August 2005.  
The veteran reported that a generalized anxiety disorder was 
diagnosed in 1989 and the doctor, at that time, told him that 
his alcohol abuse was secondary to the anxiety disorder.  He 
said that he had complained of anxiety and depression while 
on active duty and that he was not properly evaluated.  The 
veteran outlined his problems in service.  He reported that 
his wife divorced him while he was stationed in Germany.  He 
told of difficulty with his nerves and drinking quite a bit.  
He described his post service drinking, troubles and 
treatment.  In addition to obtaining a detailed history the 
examiner did a mental status examination and reviewed the 
record.  The primary diagnosis was alcohol dependence, 
continuous and severe, with the veteran reporting his longest 
period of sobriety as one month.  There was also a diagnosis 
of provisional anxiety disorder, not otherwise specified.  
The doctor noted that in the absence of a prolonged period of 
sobriety, it was not possible to determine whether the 
anxiety disorder was primary or secondary to his alcohol 
dependence.  It was noted that the mental status examination 
in August 1985 noted no abnormalities of mood or thinking, so 
an anxiety disorder was not present at that time.  Thus, this 
examination was also devoid of a competent opinion linking an 
anxiety disorder or any other acquired psychiatric disorder 
to service.

In response to the question of whether it was at least as 
likely as not that any psychiatric disorder began in service, 
or was causally linked to service, the doctor responded that 
there was no compelling evidence in the claims file to 
suggest that the veteran ever had a compensable mental 
diagnosis.  His report of being diagnosed with a generalized 
anxiety disorder was unconvincing when combined with his 
history of being sober for no longer than a month.  The 
doctor restated that the veteran's primary psychiatric 
diagnoses were considered to be alcohol dependence and a 
personality disorder.  

The examiner concluded that the veteran difficulties with 
social and occupational functioning appear to have predated 
his active duty enlistment and there was no compelling 
evidence in his claims folder or his interview, that his 
functioning was adversely affected by military service.  In 
the absence of an obvious primary mental diagnosis, it would 
appear that noncompensable diagnoses, such as alcohol 
dependence and personality disorder, would account for his 
continually lower than expected levels of occupational and 
social functioning.  His mental status examination suggested 
some deficits in cognitive functioning, which would be most 
likely etiologically attributable to his long history of 
alcohol dependence.  

Conclusion

The veteran was seen several times during service and the 
trained medical professionals did not diagnose any acquired 
psychiatric disability.  He contends that this was because 
his symptoms were not properly evaluated.  However, there is 
no competent opinion that supports an in-service onset of an 
acquired psychiatric disorder.  There is medical evidence to 
the contrary.  The service medical records show that the 
veteran had 5 individual counseling sessions, as well as 
other treatment for alcohol dependence.  These counseling 
sessions did not indicate any psychiatric diagnosis but 
affirmed the diagnosis of alcohol dependence.  On separation 
examination, there were the usual normal findings, and there 
was also a mental status evaluation with normal findings.  
Thus the record documents repeated and thorough evaluation of 
the veteran during service, which led to a diagnosis of 
alcohol dependence and did not disclose any acquired 
psychiatric disability.  

In summary, the medical evidence shows that the veteran's 
acquired psychiatric disorders were first diagnosed years 
after service and there is no competent evidence that 
suggests a causal link between an acquired psychiatric 
disorder and any incident of active service.  Moreover, the 
most recent VA psychiatric examination, which was quite 
thorough in nature, essentially ruled out a current diagnosis 
of an acquired psychiatric disorder.  Personality disorders 
are not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2005); Winn, supra, Beno, supra.  
Accordingly, service connection for an acquired psychiatric 
disorder is not warranted.  38 C.F.R. § 1131; 38 C.F.R. 
§ 3.303. 

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  

As to the other issue on appeal, primary alcoholism is not a 
disease for VA compensation purposes (38 C.F.R. § 3.301(a)) 
and, as service connection for an acquired psychiatric 
disorder is not in effect, the veteran's claim for service 
connection for alcoholism on a secondary basis must be denied 
as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 
6 Vet. App. 426 (1994).









ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for alcoholism, to include as secondary to 
an acquired psychiatric disorder is denied.



___________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


